Case 1:19-cv-00542-CMH-MSN Document 11 Filed 05/21/19 Page 1 of 3 PageID# 65



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
_______________________________________________________________________________
                                           :
DISH NETWORK, L.L.C.,                      :
                                           :
       Plaintiff,                          :
                                           : Case No. 1:19-cv-00542-CMH-MSN
v.                                         :
                                           :
MOHAMMAD ATTYAH, individually              :
and d/b/a Tarboosh TV                      :
                                           :
       Defendant.                          :
                                           :

                       UNOPPOSED MOTION FOR EXTENSION
                      OF TIME TO FILE RESPONSIVE PLEADINGS

       Pursuant to Federal Rule of Civil Procedure 6(b)(1), Defendant Mohammad Attyah

(“Defendant”), by and through his undersigned counsel, files this unopposed motion for an

extension of time to answer, plead, or otherwise respond to Plaintiff’s Complaint up to and

including June 14, 2019 (“Motion”)1. In support of this Motion, Defendant states as follows:

       1.      Plaintiff DISH Network, LLC, (“Plaintiff”) brings this action against Defendant for

direct copyright infringement under 17 U.S.C. §501 and for inducing and materially contributing

to copyright infringement under 17 U.S.C. §501. CM/ECF 1.

       2.      Defendant was served with the Complaint on May 6, 2019. Accordingly,

Defendant’s deadline for response is set for May 28, 2019.




1
  Defendant does not waive his right to file a motion to dismiss, motion to strike, motion for a
more definite statement, or other pleading challenging the allegations set forth in the Complaint,
including, but not limited to, objections to personal jurisdiction, defective process, or venue.
Defendant expressly reserves all rights in that regard.

                                                1
Case 1:19-cv-00542-CMH-MSN Document 11 Filed 05/21/19 Page 2 of 3 PageID# 66



       3.      Defendant recently retained undersigned counsel and requires time in which to

respond to the allegations in Plaintiff’s Complaint.

       4.      Furthermore, Plaintiff and Defendant are in the process of discussing potential

resolution of this matter.

       5.      On May 21, 2019, counsel for Plaintiff agreed by phone not to oppose a motion to

extend Defendant’s deadline for response to the Complaint to June 14, 2019.

       6.      The requested extension herein is not being sought for improper purposes.

       7.      Neither the Court nor the parties will be prejudice by the requested extension of

time. This is Defendant’s first request for an extension. Accordingly, granting the brief requested

extension of time will not cause delay in resolving this action.

       8.      Counsel for Plaintiff has consented to the relief requested herein. Pursuant to Local

Rule 7(F)(2)(b), no separate brief in support of this Motion is required.

       WHEREFORE, for these reasons, Defendant respectfully requests that the Court grant this

unopposed motion and extend Defendant’s time in which to answer, plead, or otherwise respond

to Plaintiff’s Complaint up to and including June 14, 2019. A proposed Order accompanies this

Motion.

Date: May 21, 2019                            Respectfully submitted,

                                              By Counsel

                                              McClanahan Powers, PLLC


                                              By: /s/ Claudia Lopez-Knapp___
                                              Robert Powers, Esq.
                                              Claudia Lopez-Knapp, Esq.
                                              MCCLANAHAN POWERS, PLLC
                                              8133 Leesburg Pike, Suite 130
                                              Vienna, VA 22182
                                              Telephone: (703) 520-1326



                                                 2
Case 1:19-cv-00542-CMH-MSN Document 11 Filed 05/21/19 Page 3 of 3 PageID# 67



                                             Facsimile: (703) 828-0205
                                             Email: rpowers@mcplegal.com
                                                    clopezknapp@mcplegal.com
                                                    pghale@mcplegal.com

                                             Counsel for Defendant



                                CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, the foregoing UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE RESPONSIVE PLEADINGS was filed electronically. Service
of this filing will be made on all ECF-registered counsel by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.

                                                    By: /s/__Claudia Lopez-Knapp____
                                                             Claudia Lopez-Knapp




                                                3
